
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.73


December 23, 2002

Pleasant Lake Apts. Corp.
Pleasant Lake Apts., Ltd.
23811 Chagrin Boulevard
Suite 200
Beachwood, OH 44122

Attn: Howard Amster

Re:Agreement to Purchase Units in
Horizon Group Properties, L.P. (the "Partnership")

Dear Howard:

        This letter is to confirm the agreement of Pleasant Lake Apts., Ltd.
("Pleasant Lake"), an affiliate of Howard M. Amster, to purchase 145,349 limited
partnership units (the "Units") in Horizon Group Properties, L.P. (the
"Partnership") from Horizon Group Properties, Inc. ("HGPI") and the agreement of
HGPI to sell the Units to Pleasant Lake at a purchase price of $5.16 per Unit
for an aggregate purchase price of up to $750,000.00, payable in full and in
cash within three business days following the receipt of notice from HGPI to
Pleasant Lake that the conditions set forth in this letter have been satisfied
including the receipt of the amendment to the partnership agreement of the
Partnership.

        HGPI represents and warrants that it owns the Units and has full power
and authority to sell the Units; such Units will be transferred free and clear
of any liens or encumbrances; such sale will not violate the partnership
agreement of the Partnership, the Articles of Amendment and Restatement of HGPI
or any other contract or agreement that HGPI is a party to; such sale will not
violate any state or federal securities laws; that all authorizations and
approvals required for the sale of the Units have been obtained; that no
assessments or other amounts are owed to the Partnership by the owner of the
Units; and that the purchase of the Units will not cause a violation of the
Excepted Holder Certificate of Howard M. Amster.

        Pleasant Lake represents and warrants that it has full power and
authority to purchase the Units; that such purchase will not violate any
contract or agreement to which it is a party; that such purchase will not
violate any state or federal securities laws; and that Howard M. Amster controls
and is the holder of approximately 96% of the ownership interests in Pleasant
Lake. In addition, Pleasant Lake acknowledges that it has not relied on any
advice of HGPI, the Partnership or any of their respective affiliates,
employees, directors, counsel or other advisors regarding the federal, state and
local tax consequences or tax attributes of owning the Units. Pleasant Lake is
aware that there are substantial limitations and restrictions on the
circumstances under which Pleasant Lake may offer to sell, transfer or otherwise
dispose of the Units, so that it might not be possible to liquidate this
investment readily and it may be necessary to hold the investment for an
indefinite period. Pleasant Lake is an accredited investor under the Securities
Act of 1933, as amended, is not a registered investment company under the
Investment Company Act of 1940, as amended, and is not a business development
company as defined in the U.S. Investment Advisers Act of 1940, as amended.

        The representations and warranties of the parties shall be true as of
the closing.

        This Agreement shall be further conditioned upon receipt by Pleasant
Lake of (i) certified resolutions of HGPI approving the sale of the Units to
Howard M. Amster or his affiliate; (ii) certified resolutions of the Partnership
consenting to the transfer of the Units by HGPI to Pleasant Lake and admitting
Pleasant Lake to the Partnership as a substitute limited partner; and (iii) an
amendment to the partnership agreement of the Partnership converting the Units
to limited partnership units. This Agreement shall be further conditioned upon
receipt by the Partnership of an Acknowledgement by Substituted Limited Partner
from Pleasant Lake in form satisfactory to the Partnership.

--------------------------------------------------------------------------------


        HGPI hereby commits to cause to be prepared and filed with the Form K-1
for each partner of the Partnership, schedules listing the profit and loss of
each of the properties owned directly or indirectly by the Partnership
commencing for the year ending December 31, 2002.

        At the closing of this transaction, HGPI shall deliver the Units to
Pleasant Lake with duly-executed unit powers attached. At such closing, HGPI and
the Partnership shall provide Pleasant Lake with an executed letter directing
the transfer agent to transfer such Units into the name of Pleasant Lake.

[signature page follows]

--------------------------------------------------------------------------------

        This Agreement sets forth the complete understanding of HGPI and
Pleasant Lake and shall be binding and enforceable on each party in accordance
with its terms.

    Very truly yours,
 
 
By:
/s/  GARY J. SKOIEN      

--------------------------------------------------------------------------------

Gary J. Skoien
Chairman and Chief Executive Officer
Date: December 23, 2002

ACCEPTED AND AGREED:

PLEASANT LAKE APTS., LTD.

ByPleasant Lake Apts. Corp.,
General Partner


/s/  HOWARD M. AMSTER      

--------------------------------------------------------------------------------

Howard M. Amster, President
Date: December 23, 2002    

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.73

